      Case 1:21-cv-10635-NMG Document 38 Filed 06/29/21 Page 1 of 4



                     United States District Court
                       District of Massachusetts

                                    )
Peter M. Lafata,                    )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     21-10635-NMG
Hamilton Insurance Group, LTD,      )
et al.,                             )
                                    )
          Defendants.               )



                          MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Peter M. Lafata (“Lafata” or “plaintiff”) brings

this action against multiple insurance companies for failing to

offer a reasonable settlement in connection with an underlying

wrongful death lawsuit, in violation of M.G.L. c. 93A and M.G.L.

c. 176D, § 3.     Pending before the Court is plaintiff’s motion

for an anti-suit injunction.

I.   Discussion

     Plaintiff alleges that his mother, Elizabeth Lafata (“Mrs.

Lafata”), was killed in a car accident in June, 2013, after a

highway safety product manufactured and sold by Trinity High

Products, LLC (“Trinity”) purportedly malfunctioned.         Acting as

her special personal representative, Lafata sued Trinity for

wrongful death in Massachusetts Superior Court in June, 2016.

                                  -1-
      Case 1:21-cv-10635-NMG Document 38 Filed 06/29/21 Page 2 of 4



See Lafata v. Trinity Highway Products, LLC et al., Essex County

Superior Court, No. 1677-cv-00921.      That case remains unresolved

and trial is scheduled to begin this August, 2021.

     In the meantime, on April 16, 2021, plaintiff filed this

lawsuit against Trinity’s insurers, Hamilton Insurance

Designated Activity Company (“Hamilton”), Markel International

Insurance Company Limited (“Markel”) and North American Elite

Insurance Company (“North American”) (“the insurance companies”

or “defendants”).   Lafata contends that the insurance companies

have breached their statutory obligation under M.G.L. c. 176D,

§ 3 and M.G.L. c. 93A to make a reasonable offer of settlement

in the wrongful death action, a duty which arises only after

liability and damages have become “reasonably clear”. See

Calandro v. Sedgwick Claims Mgmt. Servs., Inc., 919 F.3d 26, 34

(1st Cir. 2019) (“[T]he duty to settle arises only when

liability and damages for the underlying claim have become

reasonably clear.”).

     Soon thereafter, defendants filed an action with the High

Court of England and Wales 1) to enjoin plaintiff from pursuing

the instant case (“an anti-suit injunction”) and 2) to compel

arbitration.   Plaintiff now seeks a defensive anti-suit

injunction to enjoin the insurance companies from enforcing the

injunction entered by the English court.       A hearing on


                                  -2-
      Case 1:21-cv-10635-NMG Document 38 Filed 06/29/21 Page 3 of 4



plaintiff’s motion was held on May 13, 2021, at which this Court

requested supplemental briefing from the parties and announced

that it would take the motion under advisement.

     Upon careful consideration of the oral and written

submissions of the parties, the Court declines to become engaged

in this procedural contest.     Instead, it will stay this case

until judgment is entered in the Superior Court action or good

cause is shown to proceed with this lawsuit concurrently. See

Taunton Gardens Co. v. Hills, 557 F.2d 877, 879 (1st Cir. 1977)

(“[The Supreme Court] established that, as a question of power,

the district court had discretion to stay this suit pending

resolution of another which, even if it should not dispose of

all the questions involved, would certainly narrow the issues in

the pending cas(e) [sic] and assist in the determination of the

questions of law involved.” (internal quotation marks omitted)

(quoting Landis v. North America Co., 299 U.S. 248, 253–54

(1936)); Rojas v. Demos, No. 19-cv-10459, 2020 WL 5100229, at *1

(D. Mass. Aug. 21, 2020) (“This court has broad discretion to

stay cases . . . including staying cases while related matters

are pending.” (internal quotation marks an citation omitted)).

     Should defendants take any action in the English court to

obtain a contempt order against Mr. Lafata, enforce such an

order or otherwise prevent him from pursuing this case, however,


                                  -3-
      Case 1:21-cv-10635-NMG Document 38 Filed 06/29/21 Page 4 of 4



the Court will reconsider the matter and the propriety of

imposing a defensive anti-suit injunction and sanctions against

defendants. See Quaak v. Klynveld Peat Marwick Goerdeler

Bedrijfsrevisoren, 361 F.3d 11, 16 (1st Cir. 2004)

(acknowledging a federal court’s authority to enjoin a party

appearing before it from prosecuting a case in a foreign

tribunal); Chambers v. NASCO, Inc., 501 U.S. 32, 45–46 (1991)

(permitting a district court, pursuant to its inherent powers,

to sanction a party or attorney who acts “in bad faith,

vexatiously, wantonly or for oppressive reasons”).

                                 ORDER


     For the foregoing reasons, this action is hereby STAYED

until judgment is entered in Lafata v. Trinity Highway Products,

LLC et al., Essex County Superior Court, No. 1677-cv-00921, or

good cause is shown that the instant lawsuit should proceed

concurrently.   Accordingly, plaintiff’s motion for a preliminary

injunction (Docket No. 8) is held under advisement.


So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated June 29, 2021




                                  -4-
